Title: From George Washington to James McHenry, 7 July 1797
From: Washington, George
To: McHenry, James

 

Dear Sir,
Mount Vernon 7th July 1797.

By the last Post I was favoured with your letter of the 3d instant and thank you for its enclosure, although, on the same day, I had, myself, transmitd a copy thereof to the Secretary of State.
I had doubted a while, whether to forward it to your Office or that of State, but finally resolved to send it to the latter, as it seemed more properly I thought, to belong to that Department.
If the letter (intercepted by Mr Byers) is a genuine one, and the Gentleman’s hand writing is not easily mistaken, or counterfeited, what excuse can a late Governor & present Senator of the U.S., or his friends for him, offer for such Nefarious conduct? The defence must be curious, and will, I have no doubt, be conducted with as much effrontery as art. I hope, notwithstanding, if the fact is proved, that the author will receive all the Punishment which the Constitution and Laws of this Country can inflict; and thereafter be held in detestation by all good men. To seek private emolument at the expence of Public Peace—perhaps at the expence of many innocent lives: and to aim a stroke at the reputation of a virtuous character, hazarding his health—probably life—to promote tranquility between the Indians and our frontier Inhabitants; and by destroying his influence, & well earned good name among the former, to render him incapable of serving his Country and this forsooth because he may be a stumbling block in the way of a plan which he has in contemplation, is a crime of so deep a dye as no epithet can convey an adequate idea of to my mind. A poor wretch stealing the worth of a shilling, possibly to buy bread, would be hung, or confined to hard labour; and here, a plan (at which I can only guess) is on foot to defraud the public of its rights; deprive Citizens perhaps (in its consequences) of their lives; to stigmatise characters; and ultimately to produce War, with all its concomitants, wch will, more than probable, meet with advocates.
But as you inform me that the matter would be laid before Congress, as on monday last, I shall wait (with some degree of impatience I confess) to learn the result. Always, I remain Your Affection[at]e frd

Go: Washington

